Title: To Thomas Jefferson from David Jackson, Jr., 10 February 1804
From: Jackson, Jr., David
To: Jefferson, Thomas


               
                  Much respected Sir—
                  Philadelphia. Feby 10th 1804
               
               Upon enquiry, understanding it was deemed expedient, that some changes should be made in the Custom House Department, and beleiving that in a Representative Government like ours, it is of the first consequence that Offices should be filled by men, whose characters, private, as well as public should be invulnerable; as a Citizen of this District, if such a change should be contemplated in the Custom House Department of this City, I feel emboldened from my knowledge of the Republican Character of James Gamble Esqr. to take the liberty of presenting him to your veiw—
               Mr. Gamble is one of our Shipping Merchants—the public confidence has long been reposed in him, by their choice of him Successively to the elective offices of Representative to the State Legislature, and Senator for this District, which latter station he now fills to the satisfaction of his Constituents—
               Referrences for a knowledge of Mr. Gambles, political standing may be made to Mr Maclay, Dr Logan, Mr Findley, Mr. Anderson & Mr. Conrad of the Pennsylvania Delegation—
               Fully sensible that removal from Office, is an easy matter compared, with replacing, with Characters, generally satisfactory—under this veiw beleiving Mr. Gamble to unite many personal, as well as public qualifications, for a vacancy of the above nature, should it take place—I have no hesitation in Saying should it comport with your Excellency’s veiws to appoint him, that it would give general satisfaction—
               I remain your fellow citizen & Supporter
               
                  David Jackson 
               
            